Exhibit 10.1
















CONTRACT







Customer: Silvergraph International, Inc.




Date: January 22, 2007




Term of Contract:  One Year




Contract Start Date: February 1, 2007




**************************************************************************************************




The undersigned ("the Customer"), hereby contracts with RJ Falkner & Company,
Inc., for a period of at least one year, for the provision of consulting
services to include the following:




(1) The preparation and publication of two 8-12 page “Research Profile" reports
on Silvergraph International, Inc. during the first twelve months of this
contract;




(2) Distribution of such reports to over 10,000 investment professionals,
including brokers, money managers, mutual funds, analysts, investment newsletter
editors and individual investors, along with the exposure of such reports to
“online” investors on the Internet via the RJ Falkner & Company, Inc. website
(www.rjfalkner.com);




(3) Pro-active follow-up with investment professionals and investors, on a
continuing basis, by R. Jerry Falkner, CFA, and other members of the research
staff of RJ Falkner & Company, Inc., in order to broaden the exposure of, and
raise the level of interest in, Silvergraph International, Inc. within the
investment community;




(4) Assistance in the editing of news releases, quarterly reports, and other
shareholder communiqués published by Silvergraph International, Inc.;




(5)  The handling, upon request, of all logistics involving the release of news
to the financial media and investment community, including “blast email”
exposure to brokers and money managers;




(6)  Interfacing, upon request, with Nasdaq (recommended for OTCBB companies, as
well) to assure that news releases are distributed in accordance with
appropriate regulations, and that Nasdaq Stockwatch is notified in advance of
pending releases;




(7)  The arrangement and handling of all logistics regarding management
conference calls with the investment community, following the release of
quarterly earnings;








--------------------------------------------------------------------------------

(8)  Response to inquiries from brokers, money managers and individual
investors, in order to reduce the amount of time that Silvergraph International,
Inc. management must spend in this area.  This will allow management to focus
upon operations and the pursuit of strategic objectives beneficial to the
enhancement of shareholder values; and




(9) Access to detailed information on institutional holdings of SVGI shares, as
frequently as necessary, via our software agreement with Zack’s Research, an
online provider of shareholder targeting services.




A cash retainer fee for these services will be payable monthly, in advance, at a
rate of $3,000 per month.  In addition to such monthly retainer, the customer
will be invoiced for reimbursement of expenses directly incurred in the
provision of these services on a monthly basis.  Such expenses will primarily
involve publishing, printing, postage and other out-of-pocket costs related to
the distribution of "Research Profile" reports and shareholder communiqués;
telephone calls placed on the customer's behalf; and travel expenses required to
visit the customer and/or for trips to visit brokerage firms/investor
groups/institutions on behalf of the customer (such trip expenses are pro-rated
among several customers).  Documentation of these expenses will be provided on
each monthly invoice, and the customer agrees to reimburse RJ Falkner & Company,
Inc. for such expenses within 30 days following receipt of such invoices.
  Reimbursable expenses will not exceed $500 per month, without prior
authorization by customer.




In addition to the above-described cash compensation, Silvergraph International,
Inc. shall issue to R. Jerry Falkner, as an individual, 18,750 shares of SVGI
common stock (Rule 144 restricted) on each of the following dates:  February 1,
2007; May 1, 2007; August 1, 2007; and November 1, 2007.  Ownership of such
shares shall vest in Mr. Falkner as of the respective issuance dates and share
amounts stipulated in this paragraph, and Mr. Falkner’s ownership rights will
not be reduced, diminished or eliminated in any manner as a result of Customer’s
decision to termination the services of RJ Falkner & Company, Inc.

 

The Customer may elect to halt the issuance of future stock grants at any time
after February 2, 2007 by agreeing to increase the advance monthly cash retainer
fee payable to RJ Falkner & Company, Inc. to $5,000 for the remaining period of
the contract.




The Company shall also issue to Mr. Falkner, as an individual, a ten-year stock
option to purchase 100,000 shares of SVGI common stock at an exercise price that
is equivalent to the “last trade” price of SVGI common stock on the date prior
to the date when this contract is signed. The stock option shall fully vest and
become immediately exercisable on February 1, 2007, and the stock option
agreement shall be issued and delivered to Mr. Falkner no later than February
28, 2007.




Customer agrees to register with the SEC any and all shares issued to Mr.
Falkner in accordance with this contract, along with any and all shares
underlying any stock options issued to Mr. Falkner, whenever any other shares
are registered with the SEC, or within 24 months after the “start date” of this
contract, whichever occurs first.  If the shares underlying the stock option are
not registered within 24 months of the stock option issuance, the Company will
make available to Mr. Falkner a “cashless exercise” of the stock option.      








2




--------------------------------------------------------------------------------

This contract may be canceled by the Customer upon written notice to be received
by RJ Falkner & Company within a ten-day period ending August 1, 2007.  If RJ
Falkner & Company, Inc. is not notified of Customer’s intent to terminate the
services of RJ Falkner & Company, Inc. within such ten-day period ending August
1, 2007, this contract will remain in effect until February 1, 2008.  If RJ
Falkner & Company, Inc. is not notified by Customer of its intent to terminate
the services prior to February 1, 2008, consulting services will continue to be
provided to the Customer thereafter on a month-to-month basis, and either party
may cancel the services of RJ Falkner & Company, Inc. upon 60 days’ written
notice.   




If Customer does elects to terminate the services of  RJ Falkner & Company, Inc.
prior to August 1, 2007, Customer hereby agrees to pay RJ Falkner & Company,
Inc. all advance retainer fees through August 1, 2007, plus any unreimbursed
expenses incurred on behalf of Customer prior to the notice of termination.  If
Customer elects to terminate the services of RJ Falkner & Company, Inc. after
August 1, 2007 but prior to February 1, 2008, Customer hereby agrees to pay RJ
Falkner & Company, Inc. all advance retainer fees through February 1, 2008, plus
any unreimbursed expenses incurred on behalf of Customer prior to the notice of
termination.  If Customer chooses to terminate the services of RJ Falkner &
Company, Inc. at any time after February 1, 2007, Mr. Falkner’s rights under the
terms of his ten-year stock option will not be reduced, diminished or eliminated
in any manner as a result of such termination of services.




This contract shall be governed in accordance with the laws of the State of
Texas. This contract cannot be assigned without the agreement of both parties.




Signed:




/s/ James Simpson           

James Simpson

Chief Executive Officer

Silvergraph International, Inc.




/s/ Jerry Falkner                   

R. Jerry Falkner, CFA

President

RJ Falkner & Company, Inc.




Date:     January 22, 2007             




Note:  Please retain one original copy of this contract for your records, and
return one original copy to RJ Falkner & Company, Inc.





3


